
	
		I
		112th CONGRESS
		1st Session
		H. R. 3595
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a mandatory mediation process for servicers
		  of residential mortgages and borrowers.
	
	
		1.Short titleThis Act may be cited as the
			 Mandatory Foreclosure Mediation
			 Act.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Alternative to
			 foreclosureThe term alternative to
			 foreclosure—
				(A)means a course of
			 action with respect to a mortgage offered by a servicer to a borrower as an
			 alternative to a covered foreclosure action; and
				(B)includes a short
			 sale and a deed in lieu of foreclosure.
				(2)BorrowerThe
			 term borrower means a mortgagor under a mortgage who is in default
			 or at risk of imminent default, as determined by the Secretary through
			 regulations.
			(3)Foreclosure
			 actionThe term foreclosure action means a judicial
			 or nonjudicial foreclosure.
			(4)Loan
			 modification programThe term
			 loan modification program means a program or procedure designed to
			 change the terms of a mortgage in the case of the default, delinquency, or
			 imminent default or delinquency of a mortgagor, including a loan modification
			 program established by a servicer that reduces the principal owed by the
			 mortgagor on the mortgage.
			(5)MortgageThe
			 term mortgage means a federally related mortgage loan, as defined
			 in section 3(1) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602(1)), that is secured by a first or subordinate lien on residential real
			 property.
			(6)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(7)ServicerThe
			 term servicer—
				(A)has the same
			 meaning as in section 6(i) of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2605(i)); and
				(B)includes a person
			 responsible for servicing a pool of mortgages.
				3.Mediation
			 required before foreclosure
			(a)Initiation of
			 foreclosure actionsA servicer may not initiate a foreclosure
			 action against a borrower unless the servicer has—
				(1)made a reasonable effort to initiate
			 mediation proceedings in accordance with the process established in regulations
			 prescribed pursuant to subsection (c) to determine whether the borrower is
			 eligible for a loan modification or an alternative to foreclosure; and
				(2)offered the
			 borrower a loan modification or an alternative to foreclosure, if the borrower
			 is eligible for the loan modification or alternative to foreclosure.
				(b)Suspension of
			 foreclosure actions
				(1)In
			 generalA servicer shall suspend a foreclosure action that was
			 initiated before the date of enactment of this Act until the servicer—
					(A)completes a mediation proceeding in
			 accordance with the process established in regulations prescribed pursuant to
			 subsection (c) to determine whether the borrower is eligible for a loan
			 modification or an alternative to foreclosure; and
					(B)offers the
			 borrower a loan modification or an alternative to foreclosure, if the borrower
			 is eligible for a loan modification or an alternative to foreclosure.
					(2)SuspensionDuring
			 the period of the suspension under paragraph (1), a servicer may not—
					(A)send a notice of
			 foreclosure to a borrower;
					(B)conduct or
			 schedule a sale of the real property securing the mortgage of the borrower;
			 or
					(C)cause final
			 judgment to be entered against the borrower.
					(3)Reasonable
			 effortsA servicer is not required to suspend a foreclosure
			 action under paragraph (1) if the servicer—
					(A)makes a reasonable
			 effort to schedule a mediation proceeding to determine whether the borrower is
			 eligible for a loan modification or an alternative to foreclosure; and
					(B)documents that the
			 borrower has not agreed to a mediation proceeding to determine whether the
			 borrower is eligible for a loan modification or an alternative to
			 foreclosure.
					(4)Rule of
			 constructionNothing in this section may be construed to require
			 a servicer to delay an unavoidable foreclosure, such as foreclosure that
			 results from a borrower abandoning the residential real property securing a
			 mortgage.
				(c)Establishment of
			 mediation processThe Secretary shall establish through
			 regulations a mediation process to determine whether the borrower is eligible
			 for a loan modification or an alternative to foreclosure under this section.
			4.Bar to
			 foreclosure actions
			(a)In
			 generalSubject to subsection (b), a violation of this Act shall
			 be a bar to a foreclosure action.
			(b)Effect of
			 subsequent complianceIf a servicer is in compliance with this
			 Act, the servicer may bring or proceed with a foreclosure action, without
			 regard to a prior violation of this Act by the servicer.
			5.RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall issue regulations to carry out this
			 Act.
		6.ReportEach servicer that initiates mediation
			 proceedings under section 3 shall submit to the Secretary a quarterly report at
			 such time, in such manner, and containing such information, with respect to
			 such proceedings, as the Secretary may require.
		
